Citation Nr: 0533105	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  98-15 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for coronary artery 
disease.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for compensation for removal of a kidney, 
under the provisions of 38 U.S.C.A. § 1151.  

3.	Entitlement to an increased rating for filariasis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1944.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2004.  

The issue of an increased evaluation for filariasis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	Service connection for coronary artery disease was denied 
by the RO in a June 1981 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

2.	Since the June 1981 decision denying service connection 
for coronary artery disease, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.	In a November 1991 decision, the Board denied entitlement 
to compensation benefits for removal of a kidney under the 
provisions of 38 U.S.C.A. § 1151.  

4.	Evidence received subsequent to the November 1991 decision 
of the Board is cumulative and, when considered with evidence 
earlier of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the June 
1981 decision of the RO, which denied service connection for 
coronary artery disease, is not new and material; thus, the 
claim for service connection for this disability is not 
reopened, and the June 1981 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2000).

2.	The additional evidence received subsequent to the 
November 1991 decision of the Board, which denied entitlement 
to compensation benefits for removal of a kidney under the 
provisions of 38 U.S.C.A. § 1151, is not new and material; 
thus the claim is not reopened and the November 1991 Board 
decision is final.  38 U.S.C.A. §5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a supplemental statement of the case (SSOC) in January 
2001 the veteran was provided with a description of the 
evidence necessary to substantiate claims for service 
connection and compensation under 38 U.S.C.A. § 1151.  In a 
VCAA letter dated in June 2004, the RO notified the appellant 
of the information and evidence necessary to substantiate the  
§ 1151 claim, the information and evidence that VA would seek 
to provide, and the information and evidence the appellant 
was expected to provide.  In addition, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  In a SSOC in February 2005 the 
veteran was provided with notice regarding the new and 
material evidence aspect of his claims.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
After the February 2005 SSOC the May 2005 response from the 
veteran's representative demonstrated complete understanding 
of the requirements of new and material evidence.  And the 
veteran has asked that his case be forwarded to the Board 
immediately.  Thus, to decide the appeal now would not be 
prejudicial.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including coronary artery disease or kidney disease, 
may be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Service connection for heart disease was previously denied by 
the RO in December 1977 and June 1981 rating decisions.  The 
veteran did not appeal this determination.  In such cases, it 
must first be determined whether or not new and material 
evidence has been submitted such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The most recent decision is to be 
finalized Evans v. Brown 9 Vet. App. 273 (1996).  
Compensation benefits for heart disease under the provisions 
of 38 U.S.C.A. § 1151 were denied by the Board in a 1984 
decision and again by the RO in a 1987 rating action.  The 
veteran has not claimed new and material evidence has been 
submitted for compensation benefits for heart disease under 
38 U.S.C.A. § 1151, and this matter is not considered to be 
part of the current application for benefits.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

Evidence of record at the time of June 1981 RO decision that 
denied service connection for heart disease includes the 
service medical records that show no complaint or 
manifestation of coronary artery disease.  On examination for 
separation from service, the cardiovascular system was normal 
and his blood pressure reading was 110/70.  It is noted that 
service connection was, and remains, in effect for 
filariasis, rated 10 percent disabling, and the residuals of 
a fracture of the distal phalanx of the left great toe, rated 
noncompensable.  Evidence of record subsequent to service 
shows that the veteran had complaints of chest pain, 
diagnosed as angina pectoris, on hospitalization at a VA 
facility in 1977.  This is the earliest manifestation of 
coronary artery disease.  No relationship between this 
disorder and service was noted.  

Evidence received subsequent to the 1981 rating decision that 
denied service connection for coronary artery disease 
includes reports of treatment at private and VA facilities 
from 1979, when a cardiac catheterization was performed, to 
present.  While these records continue to show the presence 
of coronary artery disease, records of treatment many years 
after service that do not indicate in any way that the 
condition is service-connected, are not new and material 
evidence upon which the claim may be reopened.  Cox v. Brown, 
5 Vet. App. 95 (1993).  

The veteran's main contention is that his heart disease was 
proximately due to or the result of his service-connected 
filariasis.  In order to ascertain whether or not a 
relationship exists, an examination was conducted by VA in 
December 2000.  At that time, the examiner rendered an 
opinion that it was unlikely that the service-connected 
filariasis was related to the veteran's coronary artery 
disease.  It is noted that the veteran testified at a hearing 
on appeal in March 1997.  While the veteran has given sworn 
testimony to the effect that he believes that there is a 
relationship between his service-connected disorder and the 
development of his heart disease, it is noted that he is a 
layman, and, as such, is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  Such 
testimony in and of itself is not sufficient to reopen a 
previously denied claim for service connection.  Moray v. 
Brown, 5 Vet. App. 211 (1993).

As new and material evidence to reopen the claim for service 
connection for heart disease has not been submitted, the 
application to reopen is denied.  

Regarding the veteran's claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 it is noted that this 
was previously denied by the Board in a November 1991 
decision.  Under such circumstances, the decision of the 
Board is final, with the exception that a veteran may later 
reopen his claim if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Effective October 1, 1997, the statute provides that 
compensation shall be awarded for a qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A disability is a 
qualifying disability if the disability was not the result of 
the veteran's willful misconduct and: (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, either by a VA employee or in a VA facility as defined 
in 38 U.S.C. § 1701(3)(A), and the proximate cause of the 
disability was (A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability was proximately 
caused by the provision of training and rehabilitation 
services by VA as part of an approved rehabilitation program 
under 38 U.S.C. Chapter 31.  38 U.S.C.A. § 1151 (West 2002).

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).  In determining that 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim is based will be compared with the subsequent 
physical condition resulting from the disease or injury.  38 
C.F.R. § 3.358(b)(1).  The regulation further provides, in 
part, that benefits will not be payable for the continuance 
or natural progress of disease or injury for which VA 
treatment is authorized.  38 C.F.R. § 3.358(b)(2).  In 
determining whether such additional disability resulted from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of VA treatment, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith.  The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of treatment.  Benefits are not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those, which are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

Evidence of record at the time of the November 1991 decision 
included medical records from a period of hospitalization at 
a VA facility in 1963.  It was determined that there was no 
basis in the record that a kidney was removed during that 
period of hospitalization.  Evidence submitted in connection 
with the veteran's application to reopen his claim primarily 
consists of treatment records, some of which note the absence 
of one of his kidneys.  These records do not give any 
indication that the kidney was removed as a result of 
treatment rendered at a VA facility.  As new and material 
evidence supporting the contention that the veteran's kidney 
was removed as a result of treatment at a VA facility has not 
been submitted, the application to reopen the claim for 
compensation benefits is denied.  


ORDER

The application to reopen a claim for service connection for 
coronary artery disease is denied.  

The application to reopen a claim for compensation benefits 
under 38 U.S.C.A. § 1151 for removal of a kidney is denied.  


REMAND

The veteran is also seeking an increased evaluation for his 
service-connected filariasis.  It is noted that he was 
scheduled to be evaluated for this disorder in February 2005, 
but was unable to attend the examination on the advice of his 
physician, who submitted a statement to this effect.  He 
requested that the examination be rescheduled.  The veteran's 
representative has argued that the veteran should be afforded 
the opportunity to attend the rescheduled evaluation.  
In light of the above, the issue is remanded for the 
following:

1.  The RO should reschedule the 
examination to determined the nature and 
extent of the veteran's service-connected 
filariasis.  The claims folder should be 
made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


